Title: Adams’ Notes of Authorities: Essex Superior Court, Ipswich, June 1769
From: Adams, John
To: 


       Bancroft vs. Lee.
       Bac. 3. 599. Tit. Merchant. “Where a Policy is a perfect Cheat as where a Person, having certain Intelligence that a Ship is lost, insures so much, this shall not bind the Insurer.”
       Molloy. B. 2, c. 7, §5, bottom. “A Merchant having a doubtful Account of his Ship, insures her, without acquainting the Insurers of her danger; Chancery relieved against the Policy of this fraudulent Insurance.”
       Ditto. “If the Party, that caused the Assurance to be made saw the ship was lost, or had certain Intelligence, such subscription will not oblige, the same being accounted a mere fraud.”
       But Yet,
       Molloy. B. 2, c. 7, §5. “Those Assurances are most dangerous when these Words are inserted ’lost or not lost’; which is commonly done when a ship hath been long missing and no Tidings can be had, the Premio (especially in Time of War) will run very high, sometimes 30 or 40 per Cent, and though it happens at the Time that the subscription is made, the ship is cast away, yet the Assurers must answer.”
      